Citation Nr: 0308669	
Decision Date: 05/07/03    Archive Date: 05/15/03

DOCKET NO.  00-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation for low back pain 
with radiation to the lower extremities, currently evaluated 
as 20 percent disabling, on appeal from the initial 
evaluation.  

2.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1979 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.

A hearing was held on September 21, 2000, in Chicago, 
Illinois, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West 2000) and who is 
rendering the determination in this case.

The Board remanded these issues in June 2001 for further 
development, and the case has returned for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal has been obtained by the RO.

2.  The veteran's low back pain with radiation to the lower 
extremities is manifested by a severe limitation of motion of 
the lumbosacral spine with objective evidence of pain.

3.  The service-connected GERD is manifested by complaints of 
indigestion with no symptoms persistently recurrent 
epigastric distress with dysphagia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, or other symptoms productive of considerable impairment 
of health


CONCLUSIONS OF LAW

1.  The schedular criteria for a rating of 40 percent for 
lumbosacral strain with secondary paravertebral fibromyositis 
have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5292, 5295 (2002).

2.  The criteria for an initial evaluation in excess of 10 
percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 
7346 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

As an initial matter, it is observed that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA or 
filed before the date of enactment and not yet final as of 
that date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); see Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 
(Fed. Cir. 2002) (holding that only section 4 of the VCAA, 
amending  38 U.S.C. § 5107, was intended to have retroactive 
effect). 

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of 
certain provisions relating to attempts to reopen claims, not 
pertinent here.  

In this case, the Board considers that VA's duties under the 
VCAA have been fulfilled to the extent possible.  Among other 
things, the VCAA provides that VA must notify the veteran of 
evidence and information necessary to substantiate her claim 
and inform her whether she or VA bears the burden of 
producing or obtaining that evidence or information.  38 
U.S.C.A. § 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the information 
necessary to substantiate her claim, by means of the 
discussions in the statement of the case, the supplemental 
statements of the case, a June 2001 Board remand, and a 
letter sent to the veteran in January 2002, which addressed 
the contents of the VCAA in the context of the veteran's 
claims.  The RO explained its decision with respect to each 
issue, and invited the veteran to identify records that could 
be obtained to support her claims.  Under these 
circumstances, VA has no outstanding duty to inform the 
veteran that any additional information or evidence is 
needed. 

Further, it is observed that VA attempted to inform the 
veteran of which information and evidence she was to provide 
to VA and which information and evidence VA would attempt to 
obtain on her behalf.  In the January 2002 letter, the RO 
asked the veteran to identify records relevant to her claim.  

The VCAA also requires VA to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. § 3.159(c), (d)).  Here, 
the RO obtained the records of the veteran's treatment at VA, 
which were the only records the veteran identified as 
relevant to her claim.  The veteran was also examined for VA 
purposes in connection with this claim, and pertinent medical 
opinions were obtained addressing the specific question at 
issue in this appeal.  There appears to be no other 
development left to accomplish, and under the foregoing 
circumstances, the Board considers the requirements of the 
VCAA to have been met.

In June 2001, the Board remanded this issue for further 
development, to include scheduling the veteran for 
examinations related to her claims.  The veteran appeared for 
the examinations scheduled in June and July 2002.  The RO 
determined that the June and July 2002 VA examination reports 
required clarification.  According to records from the VA 
Medical Center (VAMC), the veteran failed to appear for a 
scheduled examination in November 2002.  The RO issued a 
supplemental statement of the case in January 2003 informing 
the veteran that she had failed to appear for her 
examinations, and that The RO adjudicated the claims based on 
the evidence of record.

The United States Court of Appeals for Veterans Claims 
(Court) has held that "the duty to assist is not always a 
one-way street. If a veteran wishes help, [she] cannot 
passively wait for it in those circumstances where [she] may 
or should have information that is essential in obtaining the 
putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). The Court has also held that the duty to assist is 
not a blind alley, see Olson v. Principi, 3 Vet. App. 480, 
483 (1992), and is not a license for a "fishing expedition" 
to determine if there might be some unspecified information, 
such as the police report described by the veteran, which 
could possibly support a claim. See Gobber v. Derwinski, 2 
Vet. App. 470, 472 (1992). In this case, VA has attempted to 
assist the veteran with her claims and attempted to notify 
her of the VA follow-up examinations; however, she did not 
respond with VA. Based on these particular facts, therefore, 
there is no further action which must be undertaken to comply 
with the provisions of the VCAA and the claims will instead 
be decided based on the evidence of record consistent with 38 
C.F.R. § 3.655.

The primary reasons for the Board's June 2001 remand were to 
schedule the veteran for VA examinations relevant to her 
claims. Under the circumstances presented by this case, where 
the appellant failed to report for the follow-up 
examinations, the Board finds that the RO "substantially 
complied" with the Board's June 2001 remand directions. See 
Evans v. West, 12 Vet. App. 22, 31 (1998).

Accordingly, given that the veteran failed to report to be 
examined for the follow-up examinations in November 2002 in 
order to support her initial rating claims, no additional 
evidence, other than the June and July 2002 VA examination 
reports and other evidence, have been associated with the 
claims file that was not of record in June 2001 when the 
Board remanded the case. Therefore, the Board will decide 
this issue based on the evidence of record obtained 
subsequently to the May 2000 Remand. 38 C.F.R. § 3.655.

II.  Increased ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. §§ 3.102, 
4.3, 4.7 (2002).  In addition, the Board will consider the 
potential application of the various other provisions of 
38 C.F.R., Parts 3 and 4, whether or not they were raised by 
the veteran, as well as the entire history of the veteran's 
disorder in reaching its decision, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is 
in relative balance with the weight of the "negative" 
evidence against the claim.  The appellant prevails in either 
event.  However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The Board notes that it has characterized the issues of 
entitlement to increased ratings in order to comply with the 
opinion by the United States Court of Veterans Appeal (Court) 
in Fenderson v. West, 12 Vet. App. 119 (1999).  In that case, 
the Court held, in pertinent part, that the RO had never 
properly provided the appellant with a statement of the case 
(SOC) concerning an issue, as the document addressing that 
issue mistakenly treated the right-testicle claim as one for 
an increased evaluation for service connected residuals of 
surgery to the right testicle, rather than as a disagreement 
with the original rating award, which is what it was.

As in Fenderson, the RO in this case has also identified 
these issues on appeal as claims for an increased disability 
rating for the appellant's service connected psychiatric 
disability, rather than as a disagreement with the original 
rating for this disorder.  However, the statements of the 
case provided the veteran with the appropriate applicable law 
and regulations and an adequate discussion of the basis for 
the RO's assignment of the initial disability evaluation for 
this disorder, and the record indicates that the veteran is 
aware that her appeal involves the RO's assignment of an 
initial disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect the veteran's disagreement with 
the initial disability evaluation assigned this disability.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned, if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  All evidence must be evaluated 
in arriving at a decision regarding an increased rating.  38 
C.F.R. 4.2, 4.6 (2002).

The Board notes that in assigning an appropriate rating, the 
policy against "pyramiding" of disability awards enumerated 
by 38 C.F.R. 4.14 must be considered.  The assignment of a 
particular Diagnostic Code is completely dependent on the 
facts of a particular case."  Butts v. Brown, 5 Vet. App. 
532, 538 (1993).  One Diagnostic Code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis and 
demonstrated symptomatology.  Any change in a Diagnostic Code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
case, the Board considered whether another rating code is 
"more appropriate" than the one used by the RO.  See Tedeschi 
v. Brown, 7 Vet. App. 411, 414 (1995).

III.  Lumbar spine

A 20 percent disability rating is warranted for moderate 
limitation of motion of the lumbar spine, and a 40 percent 
disability rating is warranted for severe limitation of 
motion of the lumbar spine. 38 C.F.R. 4.71a Diagnostic Code 
5292 (2002).

The schedular criteria for lumbosacral strain call for a 20 
percent disability rating for muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position; and a 40 percent disability rating for 
severe lumbosacral strain with listing of the whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. 4.71a 
Diagnostic Code 5295 (2002).  Terms such as "moderate", and 
"severe" are not defined in VA regulations, and the Board 
must arrive at an equitable and just decision after having 
evaluated the evidence. 38 C.F.R. 4.6 (2002).

Under 38 C.F.R. 4.40, functional loss may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior on motion.  Weakness is as important as limitation 
of motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Under 38 C.F.R. 4.45, 
factors of joint disability include increased or limited 
motion, weakness, fatigability, or painful movement, 
swelling, deformity or disuse atrophy.  Under 38 C.F.R. 4.59, 
painful motion is an important factor of disability from 
arthritis [and] actually painful joints are entitled to at 
least the minimum compensable rating for the joint.

Where functional loss is alleged due to pain upon motion, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 must also be 
considered.  DeLuca v. Brown, 8 Vet. App. 202, 207-08 (1995).  
Within this context, a finding of functional loss due to pain 
must be supported by adequate pathology, and evidenced by the 
visible behavior of the claimant.  Johnston v. Brown, 10 Vet. 
App. 80, 85 (1997).  The Board notes, however, that the 
DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston, 10 Vet. App. at 
85.

The appellant was granted entitlement to service connection 
for low back pain with radiation to the lower extremities, 
evaluated as 10 percent disabling in a January 1999 VARO 
rating decision, and was granted entitlement to an increased 
rating from 10 to 20 percent disabling in a January 2003 
rating decision.

The Board finds that the evidence of record reflects 
symptomatology that nearly approximates the criteria for a 40 
percent disability evaluation under Diagnostic Code 5292.  38 
C.F.R. 4.7, 4.71a Diagnostic Code 5292 (2002).

The service medical records reveal that the veteran was 
involved in a serious motor vehicle accident in 1996, in 
which she injured her low back.  VA examined the veteran in 
October 1998, several months after her discharge from 
service.  According to the VA examination of the veteran's 
low back, she had flexion to 70 degrees with pain at 30 
degrees, extension to 15 degrees with pain at 15 degrees, 
right lateral rotation to 40 degrees with pain at 35 degrees, 
right binding to 35 degrees with pain at 35 degrees, left 
lateral rotation to 40 degrees with pain at 30 degrees and 
left lateral bending to 35 degrees with pain at 35 degrees.  
The examiner noted that the veteran had fatigue and weakness 
of the L1 spine.  The examiner diagnosed chronic lumbar 
strain.  VA outpatient records since service show complaints 
and treatment of low back pain.

According to a July 2002 VA examination report, the veteran 
had flexion to 30 degrees without pain and from 30 to 40 with 
pain; extension to 5 degrees without pain and fro 5 to 10 
degrees with pain; lateral flexion to 25 degrees without pain 
bilaterally; right lateral rotation to 25 without pain and 
from 25 to 35 degrees with pain; left lateral rotation to 40 
degrees without pain; straight leg raising to 40 degrees 
without pain and from 40 to 60 degrees with pain.  The 
examiner observed no parvertebral spasm, but the veteran had 
tenderness at 15.  The examiner diagnosed low back pain 
secondary to trauma.

According to a September 2002 VA electromyographic (EMG) 
study, the examiner noted that the results suggested the 
presence of bilateral lumbosacral radiculopathy at S1 on the 
right and L5, S1 on the left.

Therefore, the Board finds that a 40 percent rating, but not 
higher, for severe limitation of motion is warranted.  
Diagnostic Code 5292.  Analysis of the veteran's symptoms 
under other diagnostic codes pertaining to spinal disorders 
cannot provide a higher evaluation for the veteran's lower 
back disorder.  For example, a higher rating is not provided 
under Diagnostic Code 5295.  Higher evaluations are provided 
under Diagnostic Codes 5286 and 5289 for ankylosis or under 
Diagnostic Code 5293 for pronounced intervertebral disc 
syndrome.  With respect to Diagnostic Codes 5286 and 5289, 
ankylosis is the immobility and consolidation of a joint.  
Lewis v. Derwinski, 3 Vet. App. 259 (1992).  An evaluation in 
excess of 40 percent for the veteran's disability is not 
warranted under Diagnostic Codes 5286 or 5289 because the 
veteran's service-connected disability has not been shown to 
result in ankylosis.  The medical evidence of record does not 
include a diagnosis of ankylosis of the lumbar spine. 

With respect to Diagnostic Code 5293, service connection has 
not been established for intervertebral disc syndrome; 
accordingly, this diagnostic code, both the old and the 
amended version, does not apply to this case.  Finally, 
because the rating standards for sacroiliac injury and 
weakness under Diagnostic Code 5294, are the same as for 
Diagnostic Code 5295, this code provides no basis for a 
higher evaluation of the veteran's disability.

While the veteran contends that she experiences functional 
impairment due to her low back disorder, the Board notes that 
the DeLuca standards do not apply when a veteran is at the 
maximum for limitation of motion and where a higher 
evaluation is based on ankylosis.  Johnston.  Given that 
severe limitation of motion is the maximum rating pursuant to 
Diagnostic Code 5292, the veteran is not service connected 
for intervertebral disc syndrome, and a higher evaluation 
requires ankylosis, the DeLuca standards do not apply in this 
case.  Hence, the Board finds that a rating in excess of 40 
percent is not warranted.

The Board has considered the evidence of record that favors 
the veteran's claim for a possible rating in excess of 40 
percent, which essentially is comprised of the medical 
evidence previously discussed and the written statements 
submitted by the veteran.  Nevertheless, the Board finds that 
this favorable evidence is outweighed by the evidence 
discussed in the preceding paragraphs.  It is important to 
note that, as a lay person untrained in the fields of 
medicine and/or science, the veteran is not competent to 
render medical opinions.  See Espiritu v. Derwinski, 2 
Veteran. App. 492, 494-95 (1992).  

The Board notes that new rating criteria for evaluating 
intervertebral disc syndrome became effective September 23, 
2002.  However, as previously discussed, the intervertebral 
disc disease syndrome is not a part of the service-connected 
disability and the old and new provisions are not applicable.  
See 67 Fed. Reg. 54345-54349 (August 22, 2002), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293.  
Although the Board has carefully considered the veteran's 
contentions with respect to the low back disability, given 
the competent findings on examination, and the symptoms 
associated with the service-connected disability at issue, a 
rating in excess of 40 percent is not in order.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.40, 4.41, 4.45, 4.71a, Diagnostic 
Codes 5292, 5295.

IV.  GERD

The appellant was granted entitlement to service connection 
for GERD, evaluated as zero percent disabling in a January 
1999 VARO rating decision, and was granted entitlement to an 
increased rating from zero to 10 percent disabling in a 
January 2003 rating decision by analogy under 38 C.F.R. 
§ 4.118, Diagnostic Code 7346.  38 C.F.R. § 4.20.

Under Diagnostic Code 7346, a 10 percent evaluation is 
warranted for hiatal hernia (GERD) with two or more of the 
symptoms required for a 30 percent evaluation, but of lesser 
severity than is required for that evaluation.  A 30 percent 
evaluation requires persistently recurrent epigastric 
distress with dysphagia, pyrosis, and regurgitation, 
accompanied by substernal or arm or shoulder pain, productive 
of a considerable impairment of health.  A 60 percent 
evaluation requires symptoms of pain, vomiting, material 
weight loss and hematemesis or melena with moderate anemia; 
or other symptom combinations productive of severe impairment 
of health.  38 C.F.R. § 4.114, Diagnostic Code 7346.  

According to an October 1998 VA examination report, the 
veteran complained of epigastric pain and heartburn.  The 
examiner noted no evidence of hematemesis or melena.  The 
veteran reported that she experienced reflux or regurgitation 
whenever she ate spicy food.  She also described occasional 
nausea and vomiting.  The veteran's medication included 
Prilosec.  Physical examination revealed that the veteran 
appeared to be OK, with no weight loss. The examiner 
diagnosed GERD.

According to a June 2002 VA examination report, the examiner 
wrote that the veteran took 20 milligrams of Prilosec in the 
morning and at night.  The veteran slept on three pillows to 
keep raise her head.  She would regurgitate her food if she 
did not raise her head.  During the day, the veteran reported 
that she experienced GERD once a week.  Physical examination 
revealed a diagnosis of uncontrolled GERD.  

In October 2002, the RO determined that the June 2002 
required clarification with additional testing.  As a result, 
an examination was scheduled for November 2002.  
Unfortunately, the veteran failed to appear.  The RO issued a 
supplemental statement of the case in January 2003 and 
notified the veteran of her failure to appear.  The veteran 
and her representative have not provided a reason for failing 
to appear.  Therefore, as this is an original rating claim, 
the Board will address the issue based on the evidence of 
record.  38 C.F.R. § 3.655.

While the record reveals complaints of indigestion due to 
GERD, there are no documented symptoms of regurgitation, 
pyrosis, difficulty swallowing, nor are the veteran's 
symptoms shown to be accompanied by substernal or arm or 
shoulder pain.  Indeed, the evidence does not demonstrate 
that the service-connected GERD is productive of considerable 
impairment of health.  Nor is there any evidence of symptoms 
of pain, vomiting, material weight loss and hematemesis or 
melena with moderate anemia, or other symptom combinations 
productive of severe impairment of health.  

As noted earlier, the veteran failed to appear for the 
scheduled gastrointestinal examination scheduled in November 
2002.  Therefore, the Board adjudicated the issue based on 
the evidence of record.  38 C.F.R. § 3.655.  The evidence 
preponderates against the claim for an initial rating in 
excess of 10 percent at any time during the pendency of the 
appeal for the service-connected GERD.  It follows that the 
claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 
at 54-58.  

IV.  Extra-schedular rating

Finally, the Board has also given consideration to the 
potential application of 38 C.F.R. § 3.321(b)(1) (2002), 
which provides for extra-schedular evaluations for 
exceptional cases.  Here, however, the evidence does not show 
an exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards, so as to require this type of evaluation.  See 
38 C.F.R. § 3.321.  The current evidence of record does not 
demonstrate that the veteran's low back disorder and/or GERD 
has resulted in frequent periods of hospitalization or an 
employment handicap greater than that contemplated by the 
schedular standards.  Accordingly, with the lack of evidence 
showing unusual disability not contemplated by the rating 
schedule, the Board concludes that a remand to the RO, for 
referral of this issue to the VA Central Office for 
consideration of an extra-schedular evaluation, is not 
warranted.

Finally, for the reasons discussed above, the evidence in 
this case is not so evenly balanced so as to allow 
application of the benefit of the doubt rule as required by 
law and VA regulations.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 4.3 (2002).


ORDER

Subject to the law and regulations governing the payment of 
monetary benefits, a 40 percent evaluation for a low back 
disorder is granted.

Entitlement to an initial evaluation in excess of 10 percent 
for GERD is denied.



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

